Title: James Madison to William Cranch, 9 February 1836
From: Madison, James
To: Cranch, William


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Feby. 9th. 1836.
                            
                        
                        
                            Private
                        
                        I have just received your letter of Feby. 4th. The petition to Congress was returned with my signature two
                            days ago. I think the postponement of the public invitation of plans for the Monument was very proper for the reasons you
                            give. I doubt the expediency of the proposed application to the Legislature of Virginia without more knowledge than I have
                            of its dispositions on the subject of the Monument.
                        Perhaps this information may be obtained by your consulting the members of Congress from Virginia. She has
                            hitherto manifested a strong desire for some appropriate monument within herself to Washington as her native Son, and may
                            therefore not be willing to abandon the partial fund she has in hand; especially if the national plan on foot should be
                            likely to obtain an adequate amount of subscriptions. With cordial esteem.
                        
                            
                                James Madison
                            
                        
                    